Citation Nr: 1300541	
Decision Date: 01/07/13    Archive Date: 01/11/13

DOCKET NO.  05-00 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility to nonservice-connected death pension benefits.


REPRESENTATION

Appellant represented by:	Glorioso S. Ganuelas, Agent


ATTORNEY FOR THE BOARD

H. Seesel, Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appellant is the surviving spouse of a deceased individual who had service with the Molokai-Lanai Volunteers and the Maui Volunteers.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from September 2004 rating decision of the RO in Manila, the Republic of the Philippines.

The Board previously considered this appeal in October 2006 and denied the appeal.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) and in an Order dated in January 2008 the Court granted the Secretary's Motion for Remand and vacated the Board's October 2006 decision.  

The Board denied the claim again in April 2009 and the appellant appealed the decision to the Court.  In a February 2011 Memorandum Decision, the Court vacated the Board's April 2009 decision and remanded the claim for additional consideration.  

The Board remanded the claim in October 2011 to comply with the February 2011 Memorandum Decision.  

Unfortunately, a review of the record reflects that further development is needed to ensure compliance with the Court's February 2011 Memorandum Decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that compliance by the Board or the RO with remand directives is neither optional nor discretionary, and where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

As such, the appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on her part.


REMAND

A preliminary review of the record reflects that further development is necessary.  

The February 2011 Memorandum Decision explained that the documents the appellant has submitted (dog tags, Record of Service from the Molokai-Lanai Volunteers, a Certificate of Enrollment from the Maui Volunteers, an alien registration card, and a photograph of the decedent's unit) could not be accepted as evidence of qualifying service.  See 38 C.F.R. § 3.203(a).  

The Memorandum Decision noted, however, that the record did not reflect any indication that VA attempted to verify the decedent's service.  The Court indicated that under Capellan v. Peake, 539 F.3d 1373, 1380 (Fed. Cir. 2008) VA was obligated to seek verification of the decedent's service from the applicable service department.  

The Board notes the record also contains a statement of Major General George P. Hays encouraging those who did not join the Enlisted Reserve Corps to reconsider and receipts from the Philippines Mutual Service Association.

In response to the Memorandum Decision, the Board remanded the claim in October 2011 for verification of the decedent's service.  A request to the National Personnel Records Center only provided the dates of service without any additional information concerning the branch of service.  

The response indicated that the record was fire-related and that the information requested could not be reconstructed.  The appellant was never notified that there were no records or that the case was fire-related.  38 C.F.R. § 3.159(e); Dixon v. Derwinski, 3 Vet. App. 261 (1992).

Another request for information requested the service be reverified based on an additional unit of assignment in which the subject individual might have served and explained that the decedent was not listed in the Reconstructed Recognized Guerrilla Roster maintained in VARO Manila.  

This request indicated the branch of service as the "Molokai-Lanai Volunteers of the Organized Defense Volunteers, Central Pacific Area/Maui Volunteers of Hawaii" but also checked that this service was with the U.S. Armed Forces in the Far East (USAFFE) and/or Guerrilla.  

The response indicated that the decedent had no service as a member of the Philippine Commonwealth Army including the recognized guerrillas in the service of the United States Armed Forces.  

The Board finds the above requests are not sufficient to comply with Capellan.  In Capellan, the widow of a Filipino man who died at the Battle of Bataan in early 1942 had submitted multiple affidavits attesting to the her husband's active service in the U.S. Armed Forces after the service department had certified that the decedent had no recognized guerilla service and had not been on active service in the U.S. Armed Forces during World War II.  Capellan, 539 F.3d at 1375-76.  

The Federal Circuit held in Capellan that it was a violation of the VCAA's duty to assist for VA not to request service department review of additional or new documents or evidence provided by an appellant concerning alleged active service after the initial service department certification.  Id. at 1380-81.  

The Federal Circuit found that "when a claimant submitted evidence establishing that the service department's certification [was] based upon erroneous information, a second certification [might] be required."  Id., at 1381.  

Further, the Federal Circuit held that VA "shall request verification of service from the service department" when an appellant identified or submitted new information concerning alleged active service and there was no limit on the number of times VA shall request such certification in cases where new evidence is identified or submitted by an appellant.  Id.  

The Federal Circuit concluded that "the correct interpretation of the governing statues and regulations requires that a claimant's new evidence be submitted and considered in connection with a request for 'verification of service from the service department' pursuant to 38 C.F.R. § 3.203(c)."  Id.  (Emphasis added).  In this regard, the Federal Circuit noted that both 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102 "explicitly require the consideration of all evidence submitted by the claimant."  Id., at 1382. 

In the present case, neither request provided the evidence that the appellant submitted to the service department for review.  Furthermore, the requests did not accurately summarize the evidence provided by the appellant as one request provided no information concerning the claimed unit, and the other provided conflicting information suggesting the Molokai-Lanai Volunteers and/or Maui Volunteers were part of the USAFFE and/or Guerrilla.

Finally, under the duty to assist, VA is to assist the claimant in the procurement of service treatment records and pertinent treatment records and provide an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA will make as many requests as are necessary to obtain relevant records, including service medical records, from a Federal department or agency.  38 C.F.R. § 3.159(c)(2).  

VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  Id.  After continued efforts to obtain federal records, if VA concludes it is reasonably certain they do not exist, VA is to notify the claimant of this fact.  38 C.F.R. § 3.159(e).  

In such a case, VA is to provide oral or written notice of the fact they were unable to obtain the records and make a record of any oral notice conveyed to the claimant.  The notice must advise the claimant of the identity of the records VA is unable to obtain, provide an explanation of the efforts VA took to obtain the records, provide a description of further action VA would take regarding the claim, including, but not limited to notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA is unable to obtain and provide notice that the claimant is ultimately responsibility for providing the evidence.  Id.  

If upon further searching, the RO determines the records are unavailable, the RO must notify the appellant in accordance with 38 C.F.R. § 3.159(e) and provide her with the opportunity to submit any additional records in her possession and any alternate source evidence that may substantiate her claim. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO should take all indicated action to contact the relevant service department (in this case, the U.S. Army) and seek verification of the decedent's service, including his alleged service in the Molokai-Lanai Volunteers and the Maui Volunteers.  

The RO must provide a copy of the following documents to the service department for review: Memorandum from Major General George P. Hays; "Record of Service" from the Molokai-Lanai Volunteers; "Certificate of Enrollment" for the Maui Volunteers; photocopy of the decedent's unit; photocopy of the decedent's dogtags; photocopy of the decedent's alien registration card and insurance receipts.  

A copy of any request for updated verification of the decedent's active service, to include any response from the service department to the RO's, should be included in the claims file.

2.  After any response is received in connection with request for development, the RO should review its prior attempts to verify the decedent's service.  If the record continues to indicate that records are unavailable or fire-related, the RO should notify the appellant and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claims. The appellant should further be informed of alternative sources for obtaining sufficient evidence to validate her claims (e.g., buddy statements, unit history searches, etc.).  The appellant must then be afforded a reasonable opportunity to respond. 

3.  After completing all indicated development to the extent possible, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the appellant and her representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

